Citation Nr: 0204540	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  00-20 551A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


[The issue of entitlement to payment or reimbursement for the 
cost of unauthorized medical expenses is the subject of a 
separate Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  He died in September 1999.  The appellant is the widow 
of the veteran.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal of a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO) which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

In February 2002, the appellant testified at a hearing 
chaired by the undersigned Board member at the offices of the 
Board in Washington, D.C. 

Related matters 

The veteran filed a claim in February 1999 for entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
A VA examination was scheduled for April 1999 but the veteran 
failed to report for the examination.  An August 1999 rating 
decision denied entitlement to service connection for PTSD, 
citing the veteran's failure to appear for his VA 
examination, and the veteran was notified of this action.  
The veteran died in September 1999.  A claim for death 
benefits, to include accrued benefits, was received by VA 
from the appellant in October 1999.  


Although it was argued at the appellant's personal hearing 
before the undersigned in Washington, D.C. in February 2002 
that the veteran was unable to attend his scheduled VA 
examination in April 1999 because he was hospitalized and 
that the appellant is entitled to accrued benefits based on 
the veteran's pending claim at the time of his death [see the 
hearing transcript, page 6], a review of the record discloses 
that the appellant's claim for entitlement to service 
connection for accrued benefits based on the veteran's 
February 1999 claim for service connection for PTSD had been 
denied by rating decision dated in August 1999, as noted at 
the hearing.  Consequently, it was not a pending claim at the 
time of the veteran's death and therefore cannot serve as a 
basis for a claim of accrued benefits.  See 38 U.S.C.A. § 
5121 (West 1991); 38 C.F.R. § 3.1000 (2001).  In any event, 
however, the appellant's claim of entitlement to accrued 
benefits is not currently in appellate status, so the Board 
has no jurisdiction to adjudicate any such claim.

Because the issue of entitlement to payment or reimbursement 
to for the cost of unauthorized medical expenses was 
adjudicated by a VA Medical Center, and not by the RO, it is 
the subject of a separate decision.


FINDINGS OF FACT

1.  The veteran died in September 1999 at the age of 79.  
According to the death certificate, the cause of the 
veteran's death was myocardial infarction; the approximate 
interval between onset and death was minutes.  Significant 
conditions contributing to death but not resulting in the 
underlying cause of death were chronic obstructive pulmonary 
disease (COPD) and aneurysmal arterial disease.

2.  At the time of the veteran's death, service connection 
was in effect for partial seizure complex with secondary 
generalization to grand mal, rated 40 percent disabling; 
traumatic encephalopathy secondary to cerebral concussion and 
skull fracture, rated 30 percent disabling; multiple scars of 
the left leg, rated noncompensable; multiple scars of the 
right leg, rated noncompensable; and deafness, rated 
noncompensable.  The combined disability rating was 60 
percent.  

3.  The preponderance of the medical and other evidence of 
record is against a finding that a service-connected 
disability or disabilities caused or contributed to the cause 
of the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's myocardial infarction, COPD and aneurysmal 
arterial disease were not incurred in or aggravated by active 
service, nor may cardiovascular disease be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  
In the interest of clarity, the Board will initially provide 
the relevant factual background.  The Board will then discuss 
the law pertinent to the claim.  Finally, the Board will 
analyze the claim and render a decision.  

Factual background

The veteran's service medical records reveal that he incurred 
a cerebral concussion in April 1945 when his jeep hit a mine 
and then ran into a truck.  According to the hospital 
discharge diagnosis in October 1945, the veteran had 
encephalopathy, traumatic, diffuse, manifested by mild, 
recurrent headaches and postural dizziness, with slight 
contused wounds.

A November 1945 rating decision granted service connection 
for traumatic encephalopathy, secondary to cerebral 
concussion and fracture of the skull, healed; scars, 
residuals of contused wounds, slight, both lower legs; and 
diminished hearing, right, secondary to concussion.  A 100 
percent evaluation was assigned.

The veteran complained on VA examination in September 1946 of 
headaches, backaches, and hearing loss in the right ear.  His 
cardiovascular and respiratory systems were noted to be 
normal; his blood pressure was 110/76.  The diagnoses were 
perceptive type deafness in the right ear; and multiple 
shrapnel wounds of the left leg, mild, manifested by 
stiffness.  Based on the September 1946 VA examination 
results, an October 1946 rating decision changed the 
veteran's 100 percent rating to the following: a 50 percent 
rating for traumatic encephalopathy, secondary to cerebral 
concussion and healed fracture of the skull; a 10 percent 
evaluation for multiple scars of the left leg; a 10 percent 
evaluation for multiple scars of the right leg; and a 
noncompensable evaluation for perceptive type deafness.  His 
combined disability rating was 60 percent.

The veteran complained on VA examination in September 1947 of 
headaches and pain in the left arm and leg.  The diagnoses 
were multiple healed scars of the lower legs with residual 
aching; and fracture of the base of the skull with residual 
headaches, severe.  An October 1947 rating decision reduced 
the veteran's 50 percent evaluation for traumatic 
encephalopathy to 30 percent and reduced the 10 percent 
evaluation for multiple scars of the right leg to 
noncompensable.  His combined rating was 40 percent.

The veteran was hospitalized at a VA hospital in March and 
April 1953 after hurting his back in a fall.  His blood 
pressure was noted to be 120/80.  The discharge diagnosis was 
fracture of the transverse processes of the L1, 2 and 3 
vertebrae on the right.

The veteran complained on VA examination in September 1960 of 
hearing problems in the right ear, frequent headaches, and 
extreme nervousness.  The diagnoses were residuals of injury 
to the legs, multiple superficial scars; and residuals of a 
skull injury, history of headaches.

The veteran did not have any cardiovascular or respiratory 
complaints on VA hospitalization for back problems in 
Madison, Wisconsin in October 1978 or on VA disability 
evaluation in December 1978.  No cardiovascular findings were 
reported either during VA hospitalization or examination.

The veteran was hospitalized at the VA Hospital in Madison, 
Wisconsin August 1981 after having a generalized seizure for 
the first time.  An electroencephalogram and CT scan of the 
head were considered unremarkable.  His blood pressure was 
108/70.  He was started on Dilantin.  The diagnoses were 
seizure, etiology unknown; early dumping syndrome, status 
post vagotomy and antrectomy; low back pain; and left 
inguinal hernia.

The veteran was hospitalized again at the VA Hospital in 
Madison, Wisconsin in September 1981 with complaints of 
seizures and headaches.  His blood pressure was 112/76.  The 
discharge diagnoses were partial seizure complex with 
secondary generalization to grand mal; status post antrectomy 
and gastrectomy; and status post L5-S1 hemilaminectomy.

An October 1981 rating decision granted entitlement to 
service connection for a partial seizure complex with 
secondary generalization to grand mal, which was assigned a 
40 percent evaluation.  His combined rating was 60 percent.

The veteran was hospitalized at the VA Hospital in 
Charleston, South Carolina in June 1995 with complaints that 
included a productive cough, a 50 pound weight loss over the 
last six months, and post-traumatic stress disorder (PTSD) 
with flashbacks.  His blood pressure was 122/68.  The 
discharge diagnoses included left lower lobe pneumonia with 
empyema; unspecified seizure disorder; and PTSD.

Also on file are VA treatment records from November 1996 to 
July 1999.  It was noted in February 1997 that the veteran 
had anxiety, PTSD, and depression, now well controlled.  PTSD 
was again diagnosed in April 1998.  Several blood pressure 
readings were taken during this period; all systolic readings 
were under 140, while all diastolic readings were under 90, 
except for a reading of 90 in July 1998.

The veteran was hospitalized at a non VA facility, G.S. 
Regional Medical Center, on April 3, 1999 due to an apparent 
suicide attempt [an overdose of Ativan].  He was treated at 
the Intensive Care Unit and then transferred to a VA facility 
on April 6, 1999.  His blood pressure was 101/46.  Discharge 
diagnoses were suicide attempt, overdose secondary to Ativan, 
history of depression, history of suicide attempt in the 
past, and history of grand mal seizures.  

Upon transfer, the veteran was hospitalized at a VA 
psychiatric unit in April 1999.  He said that he no longer 
had any interest in living.  His blood pressure was 140/77.  
An electrocardiogram showed a right bundle branch block.  The 
discharge diagnoses included major depressive disorder, PTSD, 
status post closed head injury in WW II with resultant 
seizure disorder and right bundle branch block.
The veteran was hospitalized at a VA nursing home in 
Charleston, South Carolina from April to June 1999 in order 
to increase his strength and functional capacities prior to 
his return home.  It was noted that he had done well at the 
nursing home.  Examination did not reveal any heart murmurs 
or abnormal heart sounds.

According to a VA hospital report, the veteran was 
hospitalized in June and July 1999 with complaints of pain.  
It was noted that he had attempted to commit suicide earlier 
in 1999.  He denied current suicidal ideation and said that 
he did not have chest pain or heart trouble.  The discharge 
diagnoses included severe COPD, aneurysmal arterial disease 
and major depression.

The veteran's death certificate, signed by P.N., M.D., 
indicates that he was 79 years old when he died in September 
1999.  The death certificate reveals that the cause of his 
death was a myocardial infarction, with the interval between 
onset and death in minutes.  Conditions contributing to death 
but not resulting in the underlying cause of death were COPD 
and aneurysmal arterial disease.  No autopsy was performed.

According to a September 1999 statement from Dr. P.N., he had 
been called by J.R. of the Medical Examiner's Office because 
the veteran had been found at home in bed unresponsive; the 
paramedics found his "meds in order."  Dr. N. discussed the 
veteran's health problems, including his depression, with 
J.R.  Dr. N. indicated that there were a number of reasons 
which might explain the veteran's dying in bed; Dr. N. also 
raised the possibility that the veteran could have committed 
suicide, given his suicide attempt earlier in the year.  Dr. 
N. told J.R. that he was comfortable signing the death 
certificate, and Dr. N. noted that J.R. appeared disinclined 
to pursue the possibility of suicide.  Dr. N. sent the 
appellant a letter in August 2001 in which he said that, in 
the absence of objective data to the contrary, such as an 
autopsy, he could not conclude that the veteran's death was 
due to other than the myocardial infarction stated on the 
death certificate.

At the time of the veteran's death, service connection was in 
effect for partial seizure complex with secondary 
generalization to grand mal, rated 40 percent disabling; 
traumatic encephalopathy secondary to cerebral concussion and 
skull fracture, rated 30 percent disabling; multiple scars of 
the left leg, rated noncompensable; multiple scars of the 
right leg, rated noncompensable; and deafness, rated 
noncompensable.  The combined disability rating was 60 
percent.

The appellant contended in her January 2000 notice of 
disagreement that the veteran's son found two empty 
medication bottles when he was cleaning out the veteran's 
room a few days after his death, leading her to believe that 
the veteran committed suicide due to a drug overdose, as he 
had tried to do in the past.
Received in March 2001 was information on Elavil.

The appellant testified at her personal hearing in February 
2002 that the veteran was initially treated for PTSD around 
the time that his seizures began in 1981 (hearing transcript 
page 8); that the claims file may be missing VA hospital 
records from Madison, Wisconsin and Charleston, South 
Carolina (transcript p. 10); and that the veteran told her 
the night before he died that he was feeling low and did not 
want to live (transcript p. 16).  It was requested on behalf 
of the veteran that the case be remanded for a medical nexus 
opinion to determine the connection between the veteran's 
service-connected disabilities, PTSD and his death.

Pertinent law and regulations

Service connection - cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
1991 and Supp. 2001); 38 C.F.R. § 3.312 (2001).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

Service connection for cardiovascular disease may be presumed 
if it is manifested to a degree of 10 percent within one year 
from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 
1101(3), 1110, 1112, 1113, (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United Sates Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

Duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  Further, the VCAA redefines the obligations of VA 
with respect to the duty to assist.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 
29, 2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issue which is being decided 
herein.  



(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the appellant was informed in the May 
2000 Statement of the Case and the September 2001 
Supplemental Statement of the Case of the relevant law and 
regulations and the types of evidence that could be submitted 
by her in support of her claim.  She was sent a letter 
specifically informing her about the provisions of the VCAA 
in August 2001.  

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board believes that there is sufficient evidence of 
record with which the Board may make an informed decision.  
As described in some detail above, there is medical evidence 
eof record which encompasses the veteran's entire relevant 
medical history, from his military service during World War 
II to his death in September 1999.  Of particular interest in 
the context of this claim is the September report of Dr. N. 
explaining the circumstances surrounding the veteran's death.  

Although there was testimony at the February 2002 hearing 
that some VA records may be missing from Madison, Wisconsin 
and Charleston, South Carolina, the Board notes that there 
are multiple records from those facilities on file.  The 
appellant has not identified any specific records that are 
not on file, nor has the appellant indicated how any of the 
allegedly missing records would bear on the outcome of her 
claim.  Accordingly, any attempt to locate such records based 
on the sketchy evidence presented would likely prove to be 
fruitless and in any event would not add pertinent 
information to the claims folder. 

It was also contended during the February 2002 hearing that 
this case should be remanded for a medical opinion on the 
relationship between the veteran's service-connected 
disabilities, PTSD, and his death.  As noted above, the VCAA 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  The Board has therefore 
considered whether a remand of this case is necessary in 
order to obtain a medical nexus opinion.  However, as stated 
the Board believes that the record already contains 
sufficient medical evidence in the form of Dr. P.N.'s 
discussion of the circumstances surrounding the veteran's 
death.  Consequently, remanding this case for a nexus opinion 
is unnecessary, in the Board's opinion.  Cf. Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992): "The VA's . . . . 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim."]

The appellant and her accredited representative have been 
afforded ample opportunity to present evidence and argument 
in support of her claim.  In particular, she presented 
testimony at a personal hearing before the undersigned in 
February 2002.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

As noted above, the appellant appears to contend, in 
substance, that the veteran died by committing suicide by 
overdosing on medications.  According to the appellant, the 
veteran's suicide was due to his service-connected 
disabilities, in particular his seizure disorder, and/or 
PTSD, which should be service-connected.

After a careful review of the record, and for the reasons and 
bases expressed below, the Board finds that a preponderance 
of the evidence does not support the contention that the 
veteran's military service and/or his service-connected 
disabilities caused or contributed to his death.  

At the outset of its discussion, the Board observes that 
there is no competent medical evidence of record showing that 
myocardial infarction, COPD, or aneurysmal arterial disease 
had its onset in service or disease was manifested within a 
year of his discharge from military service, and the 
appellant does not appear to so contend.  Cardiovascular-
related complaints or findings, as well as COPD, are not 
shown on multiple VA compensation and hospital examinations 
or elsewhere in the medical record for many years after the 
veteran left service.  The death certificate noted that the 
onset of the fatal myocardial infarction was minutes before 
the veteran's death.  Accordingly, the medical evidence does 
not support the proposition that the fatal myocardial 
infarction, COPD or aneurysmal arterial disease was related 
to his military service.

There is also no clinical or other medical evidence of record 
which demonstrates any relationship between the veteran's 
service-connected disabilities [seizure disorder, traumatic 
encephalopathy, scars of both legs and hearing loss] and his 
death.  In particular, the death certificate was notably 
silent as to the service-connected disabilities.  While the 
medical record does show some past problems with seizures, 
those problems were not noted in the VA hospital reports in 
1999.  

To the extent that the appellant is contending that the 
veteran's service-connected disabilities may have led to his 
death, it is now well-established that as a lay person 
without medical training she is not competent comment on 
medical matters such as cause of death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

This brings the Board to the appellant's specific contention 
that the veteran's service-connected seizure disorder and/or 
PTSD (which was not service connected at the time of the 
veteran's death but which the appellant contends should have 
been service connected) caused him to commit suicide.  

As discussed by the Board above, the death certificate lists 
the cause of the veteran's death as a myocardial infarction, 
with COPD and arterial disease as conditions contributing to 
death.  None of these conditions was service connected, and 
none appears as part of the veteran's medical history until 
many decades after his World War II service.    


The appellant has contended that the veteran may have died 
from suicide due to a  drug overdose.  As noted above, as a 
lay person the appellant cannot provide competent medical 
evidence to refute the death certificate and the statement of 
Dr. P.N. to the effect that the veteran died of a heart 
attack rather than an overdose of medications.  Moreover, 
there is no clinical evidence on file to support the 
appellant's conclusion that suicide was the cause of the 
veteran's death.  To the contrary, the medical evidence 
indicates that the veteran died from a myocardial infarction.   

It appears that to some extent the appellant does not rely on 
medical expertise but rather deductive reasoning to support 
her conclusion that the veteran's death was due to suicide.  
She points out that he had tried to commit suicide before.  
She further observed that empty medicine bottles were found 
in the veteran's room soon after his death.

Although it is true that the veteran had a past history of 
suicide attempts, was depressed and had verbalized about life 
not being worth living, there is no objective evidence in the 
record which points to his actually committing suicide in 
September 1999.  As an example, there was no suicide note.  
With respect to the empty pill bottles, one cannot infer that 
because the bottles were empty, the veteran took an overdose 
of medications contained therein.  It appears from the record 
that, with the one glaring exception in April 1999, the 
veteran used his medications responsibly.  Moreover, and 
significantly, the paramedic who was at the veteran's house 
specifically indicated that the veteran's medications were in 
order.  

In addition to the paramedic, there is also the matter of  
competent persons who reviewed the circumstances surrounding 
the veteran's death shortly after it occurred.  The Medical 
Examiner's representative appeared disinclined to pursue an 
autopsy, and Dr. P.N. noted that he was comfortable signing 
the Death Certificate.  Dr. P.N. concluded that there was no 
objective data to contradict the conclusion that the 
veteran's death was due to a heart attack.  The Board places 
great weight on this evidence.  These persons were a 
physician and a medical examiner who was charged with 
determining the circumstances surrounding the veteran's 
death.  There is nothing of record to indicate that they were 
incompetent or not carrying out their duties in a responsible 
manner.  

The Board wishes to make it clear that there is evidence of 
record which could lead to a conclusion that suicide was a 
possibility.  Such evidence includes, obviously, the April 
1999 suicide attempt.  There is no question that, within that 
background,  suicide as a cause of the veteran's death was 
actually considered and then rejected by Dr. P.N. and the 
medical examiner.

In short, there is nothing in the record which indicates that 
the veteran actually took his own life in September 1999 
except the appellant's statements to that effect. 
This is far outweighed by the objective evidence of record.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) [the 
Board has the duty to assess the credibility and weight to be 
given to the evidence].  In the opinion of the Board, the 
testimony of the appellant is of limited probative value and 
is outweighed by other evidence of record, in particular the 
objective medical evidence noted above, which does not 
present to the Board a picture which is consistent with death 
by suicide.

The Board has given consideration to the provisions of 38 
C.F.R. § 3.312(c)(3) (2001) [Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death. Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.].  As discussed above, there is no indication 
that any of the veteran's service-connected disabilities was 
involved in his death.  Moreover, the veteran was not rated 
as 100 percent disabled at the time of his death. 

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is accordingly denied.  In so concluding, 
the Board in no way intends to minimize the veteran's 
sacrifices for his country, which are deserving of the 
highest respect.  The Board, however, is obligated to decide 
cases based on the evidence before it rather than based on 
equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

